DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       DAMIAN CLEVELAND,
                            Appellant,

                                   v.

  MARK INCH, SECRETARY OF DEPARTMENT OF CORRECTIONS,
                        Appellee.

                             No. 4D19-3834

                          [August 20, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia Wood, Judge; L.T. Case No.
87003917CF10A.

  Damian Cleveland, Mayo, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.